NUMBER 13-09-00500-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


             IN RE: SOCORRO INDEPENDENT SCHOOL DISTRICT
                          AND CRAIG PATTON


                             On Petition for Writ of Mandamus.


                                  MEMORANDUM OPINION

     Before Chief Justice Valdez and Justices Yañez and Benavides
             Memorandum Opinion by Justice Benavides1

        Relators, Socorro Independent School District (“Socorro”) and Craig Patton, have

filed a petition for writ of mandamus seeking to compel the trial court to grant their motion

to transfer venue. This original proceeding presents two main issues: (1) what is the

plaintiff’s “residence” for purposes of mandatory venue under the libel, slander, and



        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen granting relief, the court m ust hand dow n an opinion as
in any other case.”); see also T EX . R . A PP . P . 4 7.4 (distinguishing opinions and m em orandum opinions).
invasion of privacy venue provision of the civil practice and remedies code, see TEX . CIV.

PRAC . & REM . CODE ANN . § 15.017 (Vernon 2002); and (2) what suffices as a “specific”

denial of venue facts. We conditionally grant the writ.

                                      I. BACKGROUND

       In July 2007, Socorro hired the real parties in interest herein, Ida Trevino and

Guillermo Salinas Jr., as police officers. Trevino and Salinas, long-time residents of

Cameron County, moved from Cameron County to El Paso County for these positions.

       Following what they alleged was a pattern of discrimination and harassment against

Trevino culminating in their constructive discharge, Trevino and Salinas filed suit in

Cameron County against Socorro for discrimination and retaliatory discharge in violation

of the Texas Commission on Human Rights Act, and against individual defendants, Patton

and Joe Sarabia, for negligence, slander and defamation, invasion of privacy, intentional

infliction of emotional distress, and tortious interference with contract. Trevino and Salinas

filed suit in Cameron County “pursuant to Texas Civil Practice and Remedies Code

[section] 15.017 because this is a slander and/or invasion of privacy case and Plaintiffs

are/were residents of Cameron County, Texas, at all relevant times herein.”

       Relators moved to transfer venue to El Paso County on grounds that: (1) Trevino

and Salinas resided in El Paso County during the period when the cause of action accrued;

and (2) the mandatory venue provision regarding libel does not apply to the claims raised

against Socorro. The trial court denied the motion to transfer venue, and this original

proceeding ensued.

       Real parties contend that the trial court properly refused to transfer the case

because: (1) mandatory venue under section 15.017 is proper in the county of their

                                              2
residence, see TEX . CIV. PRAC . & REM . CODE ANN . § 15.017; (2) relators failed to specifically

deny the real parties’ venue facts that they were residents of Cameron County at the time

the causes of action accrued; (3) real parties’ prima facie proof established that they were

Cameron County residents; and (4) a person may have two or more residences for venue

purposes, and in that event, a plaintiff can choose and maintain suit in the venue of his or

her choosing. Real parties further contend that the trial court properly refused to grant the

transfer of venue because Socorro was properly joined in the action under the venue

statutes.

                            II. STANDARD FOR MANDAMUS RELIEF

       Mandamus is the proper vehicle to enforce mandatory venue provisions. See TEX .

CIV. PRAC . & REM . CODE ANN . § 15.0642 (Vernon 2002). Ordinarily, mandamus relief lies

when the trial court has abused its discretion and a party has no adequate appellate

remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135-36 (Tex. 2004) (orig. proceeding);

Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding). However,

where a party seeks to enforce a mandatory venue provision under chapter 15 of the

Texas Civil Practices and Remedies Code, a party is required only to show that the trial

court abused its discretion by failing to transfer the case and is not required to prove that

it lacks an adequate appellate remedy. In re Tex. Dept. of Transp., 218 S.W.3d 74, 76

(Tex. 2007) (orig. proceeding). A trial court abuses its discretion if it reaches a decision

so arbitrary and unreasonable as to amount to a clear and prejudicial error of law or if it

clearly fails to correctly analyze or apply the law. See In re Cerberus Capital Mgmt., L.P.,

164 S.W.3d 379, 382 (Tex. 2005) (orig. proceeding).



                                               3
                             III. CONTROLLING VENUE STATUTES

       Under the general venue rule, all lawsuits must be brought in either: (1) the county

in which all or a substantial part of the events or omissions giving rise to the claim

occurred; (2) the county of defendant's residence at the time the cause of action accrued

if the defendant is a natural person; or (3) the county of the defendant's principal office in

this state, if the defendant is not a natural person. See TEX . CIV. PRAC . & REM . CODE ANN .

§ 15.002(a) (Vernon 2002). However, mandatory venue provisions control over general

venue provisions. See id. § 15.004 (Vernon 2002). At issue herein is section 15.017 of

the Texas Civil Practice and Remedies Code, which provides:

       A suit for damages for libel, slander, or invasion of privacy shall be brought
       and can only be maintained in the county in which the plaintiff resided at the
       time of the accrual of the cause of action, or in the county in which the
       defendant resided at the time of filing suit, or in the county of the residence
       of the defendants, or any of them, or in the domicile of any corporate
       defendant, at the election of the plaintiff.

TEX . CIV. PRAC . & REM . CODE ANN . § 15.017. This section provides for mandatory venue.

Marshall v. Mahaffey, 974 S.W.2d 942, 947 (Tex. App.–Beaumont 1998, pet. denied).

                                    IV. VENUE PROCEDURE

       A plaintiff has the first opportunity to fix venue in a proper county by filing suit in that

county. In re Masonite Corp., 997 S.W.2d 194, 197 (Tex. 1999) (orig. proceeding). If a

defendant objects to the plaintiff’s venue choice and properly challenges that choice

through a motion to transfer venue, then the question of proper venue is raised. Wichita

County v. Hart, 917 S.W.2d 779, 781 (Tex. 1996); Wilson v. Tex. Parks & Wildlife Dep't,

886 S.W.2d 259, 260 (Tex. 1994); see TEX . R. CIV. P. 86(3), 87(2)(b). In its motion to

transfer venue, a defendant must specifically deny the venue facts in the plaintiff’s petition;


                                                4
if not, they are taken as true. TEX . R. CIV. P. 87(3)(a). Once the defendant has specifically

denied the plaintiff's venue facts, then the plaintiff is required to make prima facie proof of

its venue facts. Id.; In re Masonite Corp., 997 S.W.2d at 197. “Prima facie proof is made

when the venue facts are properly pleaded and an affidavit, and any duly proved

attachments to the affidavit, are filed fully and specifically setting forth the facts supporting

such pleading.” TEX . R. CIV. P. 87(3)(a); see also Rodriguez v. Printone Color Corp., 982
S.W.2d 69, 72 (Tex. App.–Houston [1st Dist.] 1998, pet. denied) (“A prima facie case

represents the minimum quantity of evidence necessary to support a rational inference that

the allegation of fact is true.”). Affidavits must be made on personal knowledge, set forth

specific facts as would be admissible in evidence, and show affirmatively that the affiant

is competent to testify. TEX . R. CIV. P. 87(3)(a).

       The plaintiff's prima facie proof is not subject to rebuttal, cross-examination,

impeachment, or disproof. Ruiz v. Conoco, Inc., 868 S.W.2d 752, 757 (Tex. 1993). When

ruling on a motion to transfer venue, the trial court must assume the pleadings are true and

decide based on the pleadings and affidavits submitted by the parties. TEX . R. CIV. P.

87(3)(c). Venue questions are to be decided based on the “facts existing at the time the

cause of action that is the basis of the suit accrued.” TEX . CIV. PRAC . & REM . CODE ANN .

§ 15.006 (Vernon 2002).

       If the plaintiff adequately pleads and provides prima facie proof that venue is proper

in the county of suit, then the trial court must not transfer the case. TEX . R. CIV. P. 87(3)(c);

see also Wilson, 886 S.W.2d at 261 (“Together, Rule 87(3)(c)) and section 15.063(1)

require that a lawsuit pleaded and proved to be filed in a county of proper venue may not

be transferred.”). In such a situation, no other county can be a proper county of venue,

                                                5
even if the county of transfer also would have been proper had it been originally chosen

by the plaintiff. Wilson, 886 S.W.2d at 261. This rule gives effect to the plaintiff's right to

select a proper venue. Id.

                                      V. SPECIFIC DENIAL

       Real parties urge that relators failed to specifically deny the real parties’ venue facts

that they were residents of Cameron County at the time the causes of action accrued. The

court must take as true any pleaded venue facts that are not specifically denied by the

other party. TEX . R. CIV. P. 87(3)(a); Geochem Tech Corp. v. Verseckes, 962 S.W.2d 541,

543 (Tex. 1998). As stated previously, real parties filed suit in Cameron County “pursuant

to Texas Civil Practice and Remedies Code [section] 15.017 because this is a slander

and/or invasion of privacy case and Plaintiffs are/were residents of Cameron County,

Texas, at all relevant times herein.”

       A “‘specific denial’ of a venue fact requires that the fact itself be denied.” Maranatha

Temple, Inc. v. Enter. Prod. Co., 833 S.W.2d 736, 740 (Tex. App.–Houston [1st Dist.]

1992, writ denied); see State v. Life Partners, Inc., 243 S.W.3d 236, 239 (Tex. App.–Waco

2007, pet. denied); Sanes v. Clark, 25 S.W.3d 800, 803 (Tex. App.–Waco 2000, pet.

denied); Peysen v. Dawson, 974 S.W.2d 377, 380 (Tex. App.–San Antonio 1998, no pet.);

see also Bleeker v. Villarreal, 941 S.W.2d 163, 175 (Tex. App.–Corpus Christi 1996, writ

dism'd by agr.) (op. on reh'g). “Global” or “general” denials of venue allegations do not

suffice as “specific” denials under the rules of civil procedure. See Rodriguez, 982 S.W.2d

at 71 (“[S]tatements such as ‘Defendant specifically denies those venue facts pleaded in

Plaintiff’s Petition’ do not constitute a ‘specific denial’ as required by TEX . R. CIV. P. 87.”).



                                                6
       In the instant case, Socorro’s motion to transfer venue contains an ineffective

“global” denial regarding venue: “The School District specifically denies that venue as to

the School District is proper in Cameron County.” See id. However, Socorro’s motion to

transfer venue further alleges that:

              Plaintiffs’ claims and allegations all arise based upon Ms. Trevino’s
       employment and alleged “constructive termination” by the School District. All
       events upon which Ms. Trevino asserts her causes of action took place in El
       Paso County, Texas. Plaintiffs moved to El Paso, El Paso County, Texas,
       and took up residence in El Paso County. Plaintiffs resided at 409 Emerald
       Trail Way, El Paso County, Texas, and 13729 Paseo De Vida, El Paso
       County, Texas, while employed with the School District. Plaintiffs resided in
       El Paso County, Texas, until Ms. Trevino resigned her position with the
       School District. Plaintiffs enrolled their child with the School District while
       employed with the School District. Their child attended Horizon Heights
       Elementary School during the 2007-08 school year until Ms. Trevino resigned
       her position with the School District.

              Plaintiffs’ reliance on the mandatory venue statute, [section] 15.017
       Tex. Civ. Prac. & Rem. Code, still requires that suit be brought “and can only
       be maintained in the county in which the plaintiff resided at the time of the
       accrual of the cause of action.” (Emphasis added). §15.017, Tex. Civ. Prac.
       & Rem. Code. There is only one place that meets the statute’s requirements
       for venue, and that is El Paso, El Paso County, Texas.

               Plaintiffs assert that they reside in Cameron County, Texas, and kept
       their home and residence in Cameron County, Texas, even while they were
       working for the School District in El Paso County, Texas. They assert that
       their residence in Cameron County is where they resided and such residence
       precludes filing this lawsuit in El Paso County. This position is incorrect.
       Texas law, for venue purposes, permits a person to have a residence in two
       or more counties . . . .

Moreover, in Socorro’s reply to plaintiffs’ response to transfer venue, Socorro averred that

“[t]his Defendant has properly challenged and has denied specific venue facts of the

Plaintiffs,” and further stated:

       The venue fact which this Defendant is specifically denying is that the
       Plaintiffs resided in Cameron County, Texas at the time of the accrual of the
       events that form the factual basis for the Plaintiffs’ allegations contained in

                                             7
       their first Amended Petition. While the Plaintiffs may have had a residence
       in Cameron County, Texas, they resided in El Paso County, Texas, during
       the entire time of the events they allege were the cause of their alleged
       damages.

       We may consider the totality of Socorro’s allegations regarding venue in determining

whether or not it has specifically denied the venue facts herein. See Rodriguez, 982
S.W.2d at 71-72 (considering a specific denial found in a supplemental motion to transfer);

Cox Eng'g, Inc. v. Funston Mach. & Supply Co., 749 S.W.2d 508, 511 (Tex. App.–Fort

Worth 1988, no writ) (considering a specific denial found both in original motion to transfer

venue and reply to plaintiff's response). Moreover, given the structure of the arguments

herein, which focus not on any factual disputes, but rather the legal implication of the facts

at issue, Socorro has met its burden to specifically deny the venue facts alleged by real

parties in interest.

                                       VI. RESIDENCE

       As stated previously, relators moved to transfer venue to El Paso County on the

grounds that Trevino and Salinas resided in El Paso County during the period when their

causes of action accrued. In contrast, real parties contend that the trial court properly

refused to transfer the case because: mandatory venue under section 15.017 is proper

in the county of their residence; their prima facie proof established that they were Cameron

County residents; and a person may have two or more residences for venue purposes, and

in that event, a plaintiff can choose and maintain suit in the venue of his or her choosing.

       For venue purposes, an individual may have more than one residence. Verseckes,
962 S.W.2d at 543-44; Snyder v. Pitts, 150 Tex. 407, 241 S.W.2d 136, 140 (Tex. 1951);

Rosales v. H.E. Butt Grocery Co., 905 S.W.2d 745, 748 (Tex. App.–San Antonio 1995, writ


                                              8
denied). The Texas Supreme Court articulated the elements of residency under the former

venue statute as: (1) a fixed place of abode within the possession of the party; (2)

occupied or intended to be occupied consistently over a substantial period of time; (3)

which is permanent rather than temporary. Snyder, 241 S.W.2d at 140. An element of

permanency is necessary before a party can be considered a resident of a particular

county. In re Salgado, 53 S.W.3d 752, 762 (Tex. App.–El Paso 2001, orig. proceeding).

Stated otherwise, with regard to the propriety of venue as in the county of the defendant’s

residence, “[a]lthough the venue statutes permit a defendant to have a residence in two

or more counties, the residence must be occupied over a substantial period of time and

must be permanent rather than temporary in order to qualify as a second residence.”

Howell v. Mauzy, 899 S.W.2d 690, 697 (Tex. App.–Austin 1994, writ denied).

       Mary Benham, the Interim Superintendent of Socorro, testified that Trevino was

employed at the school district from July 11, 2007 to December 7, 2007, and that Salinas

was similarly employed from July 11, 2007 to February 11, 2008. During the time of their

employment, they provided residential addresses to the school district indicating that they

were residing in El Paso and that their child was enrolled and attended classes there.

Trevino and Salinas never indicated that they had taken their positions on a temporary

basis or for any limited time period. Benham specifically testified that, “[a]ll of the actions,

statements, and causes of action alleged against the School District by the Plaintiffs, which

claims the School District denies in their entirety, relate to events that took place in El Paso

County, Texas, during the period of time from July, 2007 to and including December,

2007.” Benham further testified that Trevino designated El Paso as her address on: (1)

her original charge of discrimination made to the EEOC dated December 13, 2007; (2) a

                                               9
request for information from the school district dated January 25, 2008; and (3) her

amended charge of discrimination made to the EEOC dated March 12, 2008.

       In an affidavit supporting real parties’ response to the motions to transfer venue,

Trevino testified that she was a long-term resident of Cameron County. She was born and

raised in San Benito, Cameron County, and purchased a “permanent” residence there in

1995. She testified that she has “lived all my life” in San Benito, “except for a brief period

between July and January, 2007, when I temporarily lived in El Paso, Texas for work only.”

Trevino confirmed Benham’s testimony that Trevino accepted the position with Socorro and

moved to El Paso to begin work in July 2007. Trevino further testified that she returned

home to her residence in Cameron County within sixty days of her constructive discharge.

Trevino testified that she has always resided in Cameron County with the exception of the

six-month period of time that she spent in El Paso. She testified it was her “intention to

return to our permanent residence in Cameron County, Texas, when I was not required to

work at Socorro ISD.” She has never owned property or voted in El Paso. She has always

considered and intended that Cameron County was her permanent residence, and testified

that she lived in El Paso “temporarily and only for work.” Salinas provided similar

testimony.

       In sifting through the foregoing evidence, however, we must focus our attention on

the real parties’ residence at the time of the accrual of their causes of action. See TEX .

CIV. PRAC . & REM . CODE ANN . § 15.006 (providing that venue shall be determined “based

on the facts existing at the time the cause of action that is the basis of the suit accrued);

§15.017 (providing for venue “in the county in which the plaintiff resided at the time of the

accrual of the cause of action”); see also Gen. Motors Acceptance Corp. v. Howard, 487

                                             10
S.W.2d 708, 710 (Tex. 1972) (holding that, in order to establish venue in the county of their

residence, plaintiffs were required to make prima facie proof of three venue facts: (1) that

a cause of action for libel accrued in their favor against defendants; (2) the date of its

accrual; and (3) that plaintiffs resided in that county on that date).

       In the instant case, Benham specifically testified that the causes of action alleged

against Socorro related to events that took place in El Paso County during the period of

time from July to December of 2007. All of the evidence adduced by either relators or real

parties confirms that real parties were residing in El Paso at the time that their causes of

action accrued. In Rodriguez, the Houston Court of Appeals considered a similar case.

See generally 982 S.W.2d at 69-73. The plaintiff therein, who had been a long-time

resident of Bexar County, moved to Harris County for a new job. See id. at 71. He lived

in Harris County from November 1989 to October 1990, then left his employer and brought

suit in Bexar County against his former employer for slander. See id. at 72-73. Examining

evidence that the plaintiff resided in Harris County when the slanderous statement was

made, the court concluded that there was probative evidence that supported the trial

court’s decision that venue was proper in Harris County. See id. at 73.

       Similarly, we conclude that the trial court erred in maintaining venue in Cameron

County because it was not the county of the real parties’ residence when their cause of

action accrued. See TEX . CIV. PRAC . & REM . CODE ANN . §§ 15.006, 15.017; Rodriguez, 982
S.W.2d at 73 (concluding that venue was proper where evidence indicated that cause of

action accrued in county of temporary residence due to employment). In so holding, we

are cognizant that plaintiffs are given the first choice to fix venue in a proper county, see



                                             11
In re Team Rocket, L.P., 256 S.W.3d 257, 259 (Tex. 2008) (orig. proceeding), and that

plaintiffs may have more than one residence for the purposes of determining venue. See

Verseckes, 962 S.W.2d at 543-44. Nevertheless, given the statutory directives that we

“shall determine the venue of a suit based on the facts existing at the time the cause of

action that is the basis of the suit accrued,” see TEX . CIV. PRAC . & REM . CODE ANN . §

15.006, and that suit may be brought for libel, slander, and invasion of privacy “in the

county in which the plaintiff resided at the time of the accrual of the cause of action,” see

id. § 15.017, we conclude that venue herein is proper in El Paso County given that real

parties resided there when their alleged causes of action accrued. Relators’ first issue is

dispositive, and we need not address their remaining arguments. See TEX . R. APP. P. 47.1.

                                      VI. CONCLUSION

       A plaintiff’s residence for purposes of venue under section 15.017 of the Texas Civil

Practice and Remedies Code must be determined based on the facts existing at the time

the cause of action that is the basis of the suit accrued, or stated otherwise, at the time of

the accrual of the plaintiff’s causes of action. See TEX . CIV. PRAC . & REM . CODE ANN . §§

15.006, 15.017. In the instant case, Socorro specifically denied that real parties resided

in Cameron County at the time that their alleged causes of action accrued, and real parties

did not produce prima facie proof otherwise. See TEX . R. CIV. P. 87(3)(a).

       The Court, having examined and fully considered the petition for writ of mandamus

and the response thereto, is of the opinion that relators have shown themselves entitled

to the relief sought. Accordingly, we LIFT our stay order of December 29, 2009, and

CONDITIONALLY GRANT relators’ petition for writ of mandamus. We DISMISS AS



                                             12
MOOT the motion to lift stay filed by the real parties in interest. We are confident that the

trial court will withdraw its previous order and transfer the case. The writ will issue only if

the trial court fails to comply with this opinion.



                                                          ____________________________
                                                          GINA M. BENAVIDES,
                                                          Justice


Delivered and filed the
22nd day of March, 2010.




                                               13